Citation Nr: 0940701	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  00-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disorder, to include reflex sympathetic dystrophy and complex 
regional pain syndrome, as secondary to service-connected 
residuals of a right ankle injury.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision, which denied 
service connection for reflex sympathetic dystrophy or 
complex regional pain syndrome of the left foot and ankle, as 
secondary to the service-connected disability of right foot 
fracture; and a January 2004 RO decision, which denied a 
claim for entitlement to TDIU.  

In January 2005, the Veteran was afforded a videoconference 
hearing before a Veterans Law Judge.  In April 2005, the 
Board remanded the issues of service connection for a chronic 
left foot disorder and entitlement to TDIU to the RO for 
additional action.

In April 2008, the Veteran was notified that the Veterans Law 
Judge who had conducted his January 2005 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The Veteran was informed that if he did not respond 
to the notice within 30 days, the Board would assume that he 
did not want an additional hearing and proceed with 
adjudication of his appeal.  The Veteran did not respond to 
the April 2008 Board notice.  In August 2008, these issues 
were remanded once again by the Board for further 
development. 

The Board notes that, during the course of this development, 
the Veteran was granted service connection for a left midfoot 
strain in a February 2009 rating decision.  The Veteran did 
not appeal this rating decision.  As such, the Board need not 
consider this disability in the discussion below and, to the 
extent that this decision refers to a left foot disorder, it 
should be presumed that the Board is not referring to the 
already service-connected left midfoot strain.  However, the 
Veteran's claim for service connection for any other chronic 
left foot disorder, to include reflex sympathetic dystrophy 
and complex regional pain syndrome or any other left foot 
nerve disability, is still currently on appeal before the 
Board. 

FINDINGS OF FACT

1.  A chronic left foot disorder, to include reflex 
sympathetic dystrophy and complex regional pain syndrome, is 
not shown by the most probative evidence of record to be 
etiologically related to service or to a service-connected 
disability.

2.  The evidence of record shows that the Veteran does not 
meet the percentage requirements for TDIU, as the combination 
of a 20 percent rating, a 10 percent rating, a 10 percent 
rating, a 10 percent rating, a 10 percent rating, and a 0 
percent rating is 50 percent. 

3.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A chronic left foot disorder, to include reflex 
sympathetic dystrophy and complex regional pain syndrome, was 
not incurred in or aggravated by active military service, and 
is not proximately due to or the result of any service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2009).

2.  The criteria for TDIU have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extraschedular basis.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in April 2001, October 2003, February 
2004, and May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Additionally, a July 2006 letter 
described how appropriate disability ratings and effective 
dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination in November 2008 
regarding his left foot claim.  The examiner conducted the 
appropriate diagnostic tests and studies, reviewed the 
relevant medical records, to include service treatment 
records and VA records, and provided a rationale for his 
opinions.  The Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an examination for his claim 
for TDIU most recently in October 2006.  The Board 
acknowledges that the examiner did not provide an opinion 
regarding whether the Veteran was rendered employable by his 
service-connected disabilities.  However, the examiner 
indicated that he was unable to provide such an opinion 
because of the Veteran's "unrealistic manifestation of 
inability to move, complaining of severe pain during the 
examination."  The examiner further indicated that "[t]here 
is no objective condition to justify this kind of 
presentation from an orthopedic point of view."  In October 
2007, this examiner offered an addendum to this examination 
report, reiterating that the rationale for his inability to 
give an opinion was provided in his previous examination 
report.  

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran's responsibility of cooperating in the 
development of his claims includes cooperating during the 
course of a VA examination.  Therefore, as the Veteran was 
provided an adequate examination in October 2006 and the 
examiner noted that an opinion could not be provided due to 
the Veteran's "unrealistic manifestation of inability to 
move", the Board finds no indication that remanding for yet 
another examination would yield a concrete opinion based on a 
realistic manifestation of the Veteran's disabilities.  
Furthermore, the Board finds that the claims file contains 
substantial medical records and Social Security 
Administration (SSA) records addressing the Veteran's 
inability to maintain employment.  As such, the Board 
concludes that the medical evidence of record in this case is 
adequate upon which to base a decision with regard to this 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

1.  Entitlement to service connection for a chronic left foot 
disorder, to include reflex sympathetic dystrophy and complex 
regional pain syndrome, as secondary to service-connected 
residuals of a right ankle injury.

The Veteran is seeking entitlement to service connection for 
a chronic left foot disorder, to include reflex sympathetic 
dystrophy and complex regional pain syndrome, as secondary to 
service-connected residuals of a right ankle injury.  
Essentially, the Veteran has contended that decades of 
chronic right ankle and foot pain and constant limping on the 
right ankle has resulted in a left foot disorder.  See 
Veteran's statement, August 1998.

A review of the claims file reveals no complaints, treatment, 
or diagnosis of a left foot condition.  Furthermore, as 
noted, the Veteran asserted in an August 1998 statement that 
20 years of chronic right ankle and foot pain and constant 
limping on the right ankle has resulted in a left foot 
disorder.  The Veteran has not asserted that he injured his 
left foot during active duty.

With respect to a current left foot disability, the Board 
notes that the Veteran underwent a VA examination in November 
2008.  At this examination, the Veteran reported that a 
service-connected condition of the left ankle has resulted in 
a painful nerve condition of the left foot.  The examiner 
noted that the history is difficult and complex due to 
multiple sources of chronic pain.  The Veteran was difficult 
to pin down as to foot symptoms but, as best as possible, the 
examiner determined that the Veteran has 2 foot problems, 
weight bearing and a sharp or burning pain on the dorsum of 
the foot.  Upon examination, the Veteran was diagnosed with 
probable lumbar radiculopathy manifesting as left foot pain 
and chronic midfoot strain, avulsion fractures of the talus 
and navicular.  

In rendering these diagnoses, the examiner considered a May 
2004 selective tissue conductance report.  However, he noted 
that this report is unsigned and identified neither the 
physician performing the study, nor the facility at which the 
study was done; the report is copyrighted by a source that is 
operated by a general practitioner, and not a neurologist; 
selective tissue conduction is not recognized as valid by the 
medical community at large for evaluation of nerve injuries; 
and the report indicates pathology for most lumbar and all 
sacral nerve roots, as well as multiple nerves in the leg, 
none of which originate at or below the ankle or which could 
be affected by an ankle injury.  The examiner further stated 
that, to the extent this report represents a nerve pathology, 
it shows lumbar and sacral radiculopathy, which could 
manifest as foot symptoms, but there is no evidence of foot 
pathology as such.  The examiner determined that, based on 
the above, the report does not indicate a foot disorder.  

In conclusion, the examiner determined that, based on review 
of the Veteran's service treatment and VA records, as well as 
examination of the Veteran, the Veteran's left foot nerve 
condition is not caused by or a result of a service-connected 
left ankle condition, military service, or any other service-
connected condition.  There is no evidence for an isolated 
neuropathy of the foot, and symptoms are likely secondary to 
disease of the lumbar spine.  However, the examiner also 
concluded that the Veteran's chronic left midfoot strain is 
as least as likely as not caused by or a result of the 
service-connected right ankle and left ankle conditions.  The 
Veteran has overcompensated for his right ankle by overuse of 
the left side.  The examiner went on to say that, if we 
accept that this overuse resulted in the Veteran's left ankle 
condition, then logically it should have also resulted in his 
left foot condition - both the strain and small avulsion 
fractures.    

In addition to this examination report, the claims file also 
contains a January 2005 VA treatment record, which diagnosed 
the Veteran with radicular pain of the left lower extremity.  

With regard to the May 2004 selective tissue conductance 
report referred to at the November 2008 VA examination 
report, this report reflects that the Veteran exhibited 
findings consistent with severe medial plantar nerve 
pathology and significant lateral plantar nerve pathology of 
the feet.

In a February 2001 VA treatment record, it was noted that the 
Veteran had a longstanding right foot condition with severe 
associated pain and resultant longstanding limping.  The 
physician noted that this limping places greater forces onto 
the left side of his body, with potential to develop 
conditions related to this overload, including joint pain, 
muscle strain, tendon inflammation/bursitis, and aggravation 
of his documented lumbar degenerative disc disease with 
spondylolisthesis.  

In January 2000, the Veteran underwent a VA examination.  The 
examiner noted that physical examination involving the left 
ankle is normal.  There is no evidence of reflex sympathetic 
dystrophy and no compelling evidence of degenerative joint 
disease involving the left ankle.  There is no diagnosis 
given for the left ankle for the purpose of disability 
determination.  

In a September 1999 private treatment letter from Sports 
Medicine to the Veteran, it was noted that the Veteran has 
seen other physicians and presented with copies of bone scans 
and magnetic resonance imaging (MRI) reports.  The physician 
noted that it does indicate that the Veteran has reflex 
sympathetic dystrophy of the left foot and ankle secondary to 
the Veteran's service-connected disability of the right foot 
fracture.

In a January 1999 VA treatment record, the Veteran was noted 
as having reflex sympathetic dystrophy, left.  

In September 1998, the Veteran underwent a VA examination.  
The examiner noted that the Veteran's present complaint is 
left ankle pain, and that his trouble with his left foot 
resulted in a bone scan, which apparently was somewhat 
suggestive of reflex sympathetic dystrophy of the left foot.  
The examiner noted that there are no clinical signs of this.  
However, the Veteran reported entire left foot pain.  Upon 
examination, the Veteran was diagnosed with status post 
fracture times 3 of the right ankle with probable traumatic 
arthritis.  The examiner opined that he believed that 
whatever is causing the discomfort in the left foot is 
related to his limping on the right.  There is no clinical 
evidence of any problem, other than pain. 

With respect to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no evidence of record 
reflecting that the Veteran had reflex sympathetic dystrophy 
and complex regional pain syndrome, or any other left foot 
nerve condition, in service and no competent medical opinion 
has related reflex sympathetic dystrophy and complex regional 
pain syndrome, or any other left foot nerve condition, 
directly to service.  Moreover, the Veteran has not asserted 
that this disability began in service but has consistently 
asserted that it was caused by his other service-connected 
disabilities.  Thus, the Veteran's claim cannot be granted on 
a direct basis.  See Hickson, supra. 

With respect to granting service connection on a secondary 
basis, the Board notes that the Veteran is currently service 
connected for residuals of a right ankle injury, a left ankle 
strain associated with residuals of injury to the right 
ankle, a left midfoot strain associated with residuals of 
injury to the right ankle, a left knee strain associated with 
residuals of injury to the right ankle, a left hip strain 
associated with residuals of injury to the right ankle, and 
scars of both thumbs.  However, upon review of the medical 
evidence of record, the Board finds that the most probative 
medical opinion of record does not reflect that the Veteran 
has reflex sympathetic dystrophy and complex regional pain 
syndrome, or any other left foot nerve condition, as result 
of his service-connected disabilities.  

Specifically, the examiner at the November 2008 VA 
examination opined that the Veteran's left foot nerve 
condition is not caused by or a result of a service-connected 
left ankle condition, military service, or any other service-
connected condition.  In rendering this opinion, the examiner 
reviewed the Veteran's VA records and service treatments 
records, as well as the March 2004 selective tissue 
conductance report, and considered the Veteran's assertions.  
He also offered a detailed rationale for his opinion, namely 
that there is no evidence for an isolated neuropathy of the 
foot, and symptoms are likely secondary to disease of the 
lumbar spine, for which the Veteran is not service connected.  
Therefore, the Board finds this opinion to be the most 
probative of record on this matter.

The Board notes that the January 2005 VA treatment record 
diagnosed the Veteran with radicular pain of the left lower 
extremity.  However, this record gives no indication that 
this symptom is associated with a service-connected 
disability. 

With regard to the May 2004 selective tissue conductance 
report, the examiner at the November 2008 VA examination 
described in detail why the report does not indicate a foot 
disorder.  Even if a nerve disorder of the left foot could be 
diagnosed from this report, this report still gives no 
indication that this foot disorder would be due to a service-
connected disability. 

With respect to the February 2001 VA treatment record, the 
physician noted that the Veteran's limping places greater 
forces onto the left side of his body, with potential to 
develop conditions related to this overload, including joint 
pain, muscle strain, tendon inflammation/bursitis, and 
aggravation of his documented lumbar degenerative disc 
disease with spondylolisthesis.  The Board does not find this 
statement to be probative with respect to the matter on 
appeal, as the physician is referring to potential problems, 
not problems that the Veteran was actually experiencing.  
Therefore, this statement is too speculative to be of 
probative value to the issue addressed herein.  See, e.g., 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the appellant may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative). 

The Board notes that the aforementioned January 1999 VA 
treatment record diagnosed the Veteran with reflex 
sympathetic dystrophy, left.  However, this treatment record 
gave no indication as to whether this diagnosis was rendered 
in reference to the left foot or the left ankle.  
Additionally, the January 1999 VA treatment record did not 
reflect that the Veteran had reflex sympathetic dystrophy as 
a result of a service-connected disability. 
 
As noted above, the September 1999 private treatment letter 
from Sports Medicine to the Veteran noted that the evidence 
reflected that the Veteran had reflex sympathetic dystrophy 
of the left foot and ankle secondary to service-connected 
disability of the right foot fracture.  In light of the fact 
that the Veteran was not found to have reflex sympathetic 
dystrophy on VA examinations in September 1998, January 2000, 
and November 2008, the Board find the overwhelming evidence 
does not support a diagnosis of reflex sympathetic dystrophy 
of the left foot.  Moreover, this physician offered no 
rationale for this opinion.  As such, the Board does not find 
this opinion to be probative.

With respect to the September 1998 VA examination, the Board 
notes that the examiner opined that whatever is causing the 
discomfort in the Veteran's left foot is related to his 
limping on the right.  While the Board has considered this 
statement, the Veteran is already service connected for a 
left midfoot strain.  Furthermore, this examiner specifically 
indicated that there was no clinical evidence showing that 
the Veteran had reflex sympathetic dystrophy.  As such, while 
this examiner related some sort of left foot disability to 
the Veteran's limping, it is clear that he was not intending 
to relate reflex sympathetic dystrophy to the Veteran's 
limping, as it was specifically noted that the Veteran did 
not have this disability.  

Therefore, for the reasons stated in detail above, the Board 
finds the November 2008 VA opinion to be the most probative 
opinion of record on the matter.  As such, service connection 
cannot be granted for reflex sympathetic dystrophy and 
complex regional pain syndrome of the left foot, or any other 
left foot nerve condition, on a secondary basis. 

The Board acknowledges the Veteran's contentions that he has 
a chronic left foot nerve disorder, to include reflex 
sympathetic dystrophy and complex regional pain syndrome, as 
the result of his service-connected disabilities.  However, 
the most probative medical evidence does not support this 
contention.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, and his report as to the 
onset and nature of his symptomatology is of some probative 
value.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, such as 
attributing those symptoms to a particular underlying 
neurological disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board finds that the Veteran's lay assertions are far 
outweighed by the detailed findings and conclusions of the 
competent health care specialist who examined the Veteran in 
November 2008.

Accordingly, the Board must conclude that service connection 
is not warranted for a chronic left foot disorder, to include 
reflex sympathetic dystrophy and complex regional pain 
syndrome or any other left foot nerve disability.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

2.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service- connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2009).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, the Board notes that the Veteran has a 20 
percent rating for residuals of injury to the right ankle, a 
10 percent rating for a left ankle strain associated with 
residuals of injury to the right ankle, a 10 percent rating 
for a strain of the left midfoot associated with residuals of 
injury to the right ankle, a 10 percent rating for left knee 
strain associated with residuals of injury to the right 
ankle, a 10 percent rating for a left hip strain associated 
with residuals of injury to the right ankle, and a 
noncompensable rating for scars of both thumbs.  As such, his 
combined rating is 50 percent according to Table 1 of 38 
C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.25 (2009).  Therefore, the Veteran's service-connected 
disabilities do not meet the percentage rating standards for 
TDIU.  38 C.F.R. § 4.16(a) (2009).  Nevertheless, the Board 
must consider whether the evidence warrants referral to the 
appropriate VA officials for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under 
the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. 
App. at 6.  For a Veteran to prevail on a claim for 
entitlement to TDIU, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Having reviewed the record, the Board finds no evidence of 
record suggesting that the Veteran's case is outside the norm 
requiring extraschedular consideration.  The Veteran has 
contended that he should be awarded entitlement to 
unemployability, as his service-connected disabilities cause 
him pain and the opioid analgesics which help control his 
pain render him unemployable.  See notice of disagreement 
(NOD), March 2004; hearing transcript, January 2005.  

The Board acknowledges that the Veteran has been found 
totally disabled by SSA and is receiving SSA benefits.  
Although VA is required to consider SSA's findings, VA is not 
bound by their conclusions.  Adjudication of VA and SSA 
claims is based on different laws and regulations.  
Furthermore, the Veteran indicated in a December 2005 
statement that his SSA award was based solely on his mental 
conditions.  The Veteran is not currently service connected 
for any psychiatric disabilities.  As mentioned above, 
unemployability due to the Veteran's nonservice-connected 
disabilities, such as a psychiatric disability, will not be 
considered in determining whether the Veteran is entitled to 
TDIU according to VA standards.  

As noted above, the Veteran was afforded a VA examination in 
October 2006.  Upon examination of the Veteran, the examiner 
did not provide an opinion regarding whether the Veteran was 
rendered employable by his service-connected disabilities.  
However, the examiner indicated that he was unable to render 
such an opinion because of the Veteran's "unrealistic 
manifestation of inability to move, complaining of severe 
pain during the examination."  The examiner further 
indicated that "[t]here is no objective condition to justify 
this kind of presentation from an orthopedic point of view."  
In October 2007, this examiner offered an addendum to this 
examination report, reiterating that the rationale for his 
inability to give an opinion was provided in his previous 
examination report.

The Board acknowledges that the claims file contains several 
medical records reflecting that the Veteran is currently 
unemployable.  See Psychological Consultants, Inc. treatment 
record, May 1983; Sawmill Psychological Services treatment 
record, December 1983.  However, these records also reflect 
that the Veteran is unemployable due to nonservice-connected 
brain injuries he suffered in the 1970's.  

The Board notes that the claims file does contain a VA 
treatment record from November 2004, in which it was noted 
that the Veteran is totally disabled from pain and is 
incapable of learning a new trade due to constant pain and 
use of pain medications that interfere with his cognitive 
learning response.  However, it was further noted in this 
treatment record that the Veteran was discharged from the 
Physical Medicine and Rehabilitation program due to contract 
violations, in which he did not have his opiate medications 
in his urine.  In a September 2004 VA treatment record, it 
was noted that the Veteran was unable to do anything because 
of his pain.  In a November 2003 VA treatment record, a 
physician noted that the Veteran's service-connected right 
foot condition may be indirectly related to his low back 
pain, left hip and knee pain, as well as perhaps also his 
left shoulder pain, and even his neck condition.  This 
physician then opined that the Veteran's service-connected 
conditions along with the fact that he requires high doses of 
opioid analgesics to help control his pain symptoms renders 
him permanently unemployable.  

The Board has considered the November 2003, September 2004, 
and November 2004 VA treatment records, in which it was 
indicated that the Veteran's pain and use of medications 
render him unemployable.  However, the Board notes that it 
was suggested in the November 2004 VA treatment record that 
the Veteran was perhaps not taking all of his prescribed 
medications.  More over, while the Veteran asserted in a 
March 2004 NOD that he takes pain medication for his service-
connected conditions only, the Board finds no evidence of 
such in the record.  In the November 2003 VA treatment 
record, his pain symptoms were listed as including pain from 
his low back, left shoulder, and neck, all of which were 
nonservice connected.

Additionally, while the Veteran has complained of severe and 
debilitating pain due to service-connected disabilities, the 
most recent clinical evidence of record does not support such 
assertions.  Specifically, the examiner at the October 2006 
VA examination referred to the Veteran's "unrealistic 
manifestation of inability to move, complaining of severe 
pain during the examination."  The examiner further noted 
that "[t]here is no objective condition to justify this kind 
of presentation from an orthopedic point of view."  
Therefore, while the Board notes that the Veteran has 
proffered subjective complaints of severe pain, the most 
recent VA medical examination finds there to be no clinical 
evidence of orthopedic disabilities so severe as to support 
these subjective complaints.  In addition, given the VA 
examiner's findings, the Board concludes that the Veteran's 
own descriptions as to the severity of his disabilities, and 
his impact on his employment, are of very limited probative 
value.

Furthermore, while the November 2003, September 2004, and 
November 2004 VA treatment records noted the Veteran's 
subjective complaints of severe pain, these treatment records 
did not offer detailed explanations of what exactly was the 
clinical cause of this severe pain.  Additionally, it appears 
that the physician who evaluated the Veteran in November 2003 
also considered the Veteran's low back pain, left shoulder 
pain, and neck pain.  These conditions are not currently 
service connected and, thus, not for consideration in 
determining the Veteran's entitlement to TDIU.  More over, as 
discussed above, the Board finds this physician's statement 
that the Veteran's service-connected right foot condition may 
be indirectly related to his low back pain, as well as 
perhaps also his left shoulder pain, and even his neck 
condition to be clearly speculative by its terms.  
Additionally, the September and November 2004 VA treatment 
records also discussed nonservice-connected back pain.

In short, it is unclear as to whether the Veteran is still 
taking all prescribed medications that could interfere with 
his employment; the November 2003, September 2004, and 
November 2004 VA treatment records failed to articulate 
whether or not the objective symptoms caused by the Veteran's 
service-connected disabilities alone were so severe as to 
result in unemployability; and the most recent VA examination 
addressing the impact of all of his disabilities essentially 
indicated that there is no objective condition to justify the 
Veteran's presentation of his pain and disabilities.  In 
light of this record, the Board finds that the greater weight 
of credible and competent evidence is against finding that 
the Veteran is shown to be unemployable due to his service-
connected disabilities so as to warrant entitlement to a TDIU 
on an extraschedular basis.

In summary, while the Board does not doubt that the Veteran's 
service-connected disabilities undoubtedly have some effect 
on his employability, the preponderance of the evidence does 
not support his contention that his service-connected 
disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful 
employment.  Thus, the Board finds that the RO's decision not 
to refer this issue to the Director of Compensation and 
Pension Service for consideration of a TDIU was correct.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b) (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a chronic left foot 
disorder, to include reflex sympathetic dystrophy and complex 
regional pain syndrome, as secondary to service-connected 
residuals of a right ankle injury is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


